DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 October 2020 has been entered.
 
Status of the Claims
The amendment received on 02 October 2020 has been acknowledged and entered.  
Claims 1, 11, and 20 have been amended.  
No new claims have been added.  
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed 02 October 2020 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  
Applicant argues (in REMARKS, pages 13-14) that I.  The present claims do not recite an abstract method of organizing human activity, and are thus patent eligible… Applicant submits that the claims are not directed to one of the enumerated items, as discussed below.  
a. Commercial or legal interactions.  The Office Action recites that the present claims are directed to the subgrouping of commercial or legal interactions, and thus recite an abstract 
In response to Applicant’s argument, the Examiner respectfully notes that fulfilling an on demand service request by dispatching transportation assets is a commercial activity.  The sub-groupings encompass both activity of a single person and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping.  Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, page 14) that regarding b. Managing personal behavior or relationships, the Office Action further recites that the present claims are directed to the subgrouping of managing personal behavior or relationships or interactions between people, and thus recite an abstract method of organizing human activity. Office Action, page 12.  
However, PTO Guidance requires that this sub-grouping only includes: "social activities, teaching, and following rules or instructions". October 2019 Update, page 6.  Applicant submits that the present claims are not directed to social activities, teaching, or following rules or instructions. As such, the present claims cannot be said to recite an abstract method of organizing human activity based on reciting management of personal behavior, relationships, or interactions between people.  Further, Applicant submits that the present claims are not directed to managing interactions between people, but rather the claims are directed to optimization of transportation assets, which are not people but rather physical objects. As such. Applicant 
	In response to Applicant’s argument, the Examiner respectfully disagrees.  Applicant’s claims provides rules/steps for dispatching transportation assets to pick-up locations to fulfill on-demand service requests which encompasses both activity of a single person and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer falls within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping.  For instance, Claim 1 specifically claims a driver, so the invention is properly characterized as organizing behavior between multiple people (i.e. a driver and at least one passenger).  Therefore, the Examiner maintains the claims recite an abstract idea and are also ineligible.
Applicant argues (in REMARKS, pages 14-16) that II. The present claims do not recite an abstract mental process, and are thus patent eligible.  The Office Action further recites that the claims are abstract because they are directed to a mental process, which is patent ineligible. Office Action, page 14.  Applicant respectfully submits that under the October 2019 Update, the claims cannot be said to recite an abstract mental process, as discussed below. 
a. A claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process…  Applicant submits here firstly the Office Action fails to provide any analysis as to how the claims are directed to an abstract mental process. Secondly, the claims recite elements that cannot practically be performed in the human mind. Similar to the example of "calculating an absolute position of a GPS receiver", the present independent claims recite "location information received by the processor from the second transportation asset, the location information including a location continuously determined by a global positioning system unit of the second transportation asset".  Further, the claims recite building a first geofence and a second geofence on a map of a particular 
	In response to Applicant’s argument, the Examiner respectfully notes that "selecting, from the pool of transportation assets, a first transportation asset associated with a fixed-route service…” can be performed in the human mind.  For instance, the “selecting” step is performed through the “removing” step by either generic computer, in a computer environment or by  merely using a computer as a tool to perform the concept.  Therefore, the "selecting, from the pool of transportation assets, a first transportation asset associated with a fixed-route service…” in the claims is considered to recite a mental process.  Further, the “building” steps can be performed mentally with a pen and paper, and therefore, qualifies as a mental process.  The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., building a map) does not negate the mental nature of this limitation.  Therefore, the Examiner is unpersuaded by applicant’s arguments and maintains the claims are ineligible.
Applicant argues (in REMARKS, pages 16-17) that regarding b. Claims requiring a computer, according to PTO Guidance, while claims can recite a mental process even if they are claimed as being performed on a computer, as is the case here, further analysis is required…  Applicant submits that the Office Action fails to provide any analysis or indication that the Specification was consulted in determining the broadest reasonable interpretation of the claims. Further, the Office Action fails to provide the step by step analysis of concluding which of the three groupings applies to the present claims.  Further, Applicant submits that the present claims are not directed to an abstract mental process performed on a generic computer, in a generic computing environment, nor are they directed to merely using a computer as a tool to perform a mental concept. The claims recite, at the very least, constructing a first and second geofence, selecting a transportation asset based at least in part on a position of the transportation asset within the first and second geofence, and using location information 
`	In response to Applicant’s arguments, the Examiner respectfully notes that first, the Examiner stated that selecting, ranking, selecting, and selecting steps (and not all steps) could be performed by a mental process.  Secondly, the processor and the global positioning system in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “receiving,” “getting,” “removing,” “withdrawing,” “ranking,” “selecting,” “dispatching,” “determining,” “selecting,” and “dispatching”; and a global positioning system determining a location) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the additional element of the processor is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  The additional element of the global positioning system for determining a location of the second transportation asset, is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)).  Please see [0027] in Applicant’s specification: “Sensors 330 can include a Global Positioning System (GPS) receiver, accelerometer, gyroscope, magnetometer, proximity sensor, ambient light sensor, microphone, and the like” for describing the well-understood, routine, conventional nature of the sensor/GPS.  Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application.
Applicant argues (in REMARKS, page 17) that III. The present claims integrate any purported abstract idea into a practical application, and are thus patent eligible.  Under Step 2A Prong Two of the subject matter eligibility analysis, "a claim that recites a judicial 
 	In response to Applicant’s argument, the Examiner respectfully disagrees.  The judicial exception is not integrated into a practical application because Claim 1 as a whole: amounts to “apply it” (or an equivalent). The claim recites the additional elements of: a processor and global positioning system. The additional element of the processor and global positioning system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the global positioning system/sensor for determining location, is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)).  Thus, the claim as a whole, looking at the additional elements individually and in combination, does not provide an inventive concept or significantly more to integrate the judicial exception into a practical application.
Applicant argues (in REMARKS, page 18) that regarding a.  Evaluation of whole claim,   "[t]he Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application… Applicant respectfully submits that the Office Action fails to consider the claim as a whole in its analysis of whether the claims are integrated into a practical application, per the current USPTO guidelines. Firstly, no explanation or reasoning is provided for the conclusion that the claims are not integrated into a practical application. Secondly, the analysis expressly excludes the limitations directed to the judicial exception, which is in contradiction to what the Guidance requires for a proper patent eligibility analysis. The Office Action only looks to the "additional elements" to determine whether the purported 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Applicant’s claims as a whole recite an abstract idea and does not provide a technical solution to a technical problem.  The claims appear to provide a business solution to a business problem and merely recite the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer processor (and also a global positioning system) as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Therefore, the Examiner maintains the claims are ineligible. 
Applicant argues (in REMARKS, pages 18-20) that regarding b. Improvement to technology, Applicant further submits that the claims are in fact integrated into a practical application by reciting an improvement in the functioning of a technology. PTO Guidance requires that "first the specification should be evaluated to determine if ... one of ordinary skill in the art would recognize the claimed invention as providing an improvement... Second ... the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." October 2019 Update, page 12…  Applicant submits that the Specification provides ample evidence of an improvement to the technology, thus satisfying the first step of the regulatory analysis. Evaluating the claim as a whole, the Specification and claim clearly recite a practical application of technology-assisted dispatch of transportation assets that are utilized for both a fixed-route service and also for an on-demand service. This is achieved at least by the following claimed aspects: receiving a request for an on-demand service, reviewing a pool of transportation assets, selecting a first transportation asset of a fixed-route service that has a predefined pick-up and dropoff location within a geofence associated with the on-demand service request, withdrawing the first transportation asset from consideration upon determining that fulfillment of the on-demand request will delay the fixed-route service of the asset, ranking remaining assets in the pool, selecting a second asset using the dispatching the second asset to fulfill the request, receiving location information from the second transportation asset while it is in transit and determining that it will be late in arriving at the pick-up location, selecting a third transportation asset from the pool based on the ranking, and dispatching the third asset to the pick-up location.
With this claimed invention, several improvements are achieved as discussed in the Specification, including at least:
Optimizing use of transportation assets utilized for fixed-route services and also on-demand services, such that fulfillment of the on-demand service does not interfere with fulfillment of the fixed-route service, while also being able to utilize assets that would otherwise be idle (paragraph [0024])
	 Utilizing computerized data regarding the transportation assets for the optimization - such as positioning data, licensing data, registration data, insurance data, maintenance data, fuel use/charge, time of use, anticipated travel time, special accommodations needed, depreciation of asset, fuel costs, government fees etc. (paragraphs [0032]-[0039]).  As such. Applicant submits that the claims recite at least one practical application and thus are patent-eligible.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, Applicant’s “Technology-assisted dispatch of transportation assets” does not provide an improvement to the overall processing system or the global positioning system used to dispatch the transportation assets.  For instance, the technology used to dispatch the transportation assets does not appear to be improved.  Secondly, the  judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of “receiving a request for an on-demand service, reviewing a pool of transportation assets, selecting a first transportation asset of a fixed-route service that has a predefined pick-up and dropoff location within a geofence associated with the on-demand service request, withdrawing the first transportation asset from consideration upon determining ranking remaining assets in the pool, selecting a second asset using the ranking, dispatching the second asset to fulfill the request, receiving location information from the second transportation asset while it is in transit and determining that it will be late in arriving at the pick-up location, selecting a third transportation asset from the pool based on the ranking, and dispatching the third asset to the pick-up location” in in a computer environment.  The claimed processor and global positioning system in the steps above are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Thirdly, Applicant has not shown a teaching in the specification on how the invention improves a technology or improves performance of the computer, nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification support the asserted technical improvement.  The improvement appears to be a business solution to a business problem.  Thus, the improvements alleged by Applicants represent, at most, an improvement to the abstract idea, rather than an improvement to technology and/or the computer itself.  Therefore, the Examiner is unpersuaded by Applicant’s argument.
Applicant argues (in REMARKS, pages 20-21) that regarding c. Meaningful application, the October 2019 Update also clarifies that there are "several other considerations in Step 2A Prong Two in addition to those already discussed. Considerations that may indicate integration include implementing the judicial exception with a particular machine or manufacture, effecting a particular transformation or reduction of an article, and applying the judicial exception in some other meaningful way. Considerations that may not indicate integration include merely reciting the words "apply it" or an equivalent, adding extra solution activity, and generally linking the use of the judicial exception to a particular technological environment."  Applicant submits that the present claims recite an invention that "applies the judicial exception in a meaningful way", and thus recites a practical application of a purported abstract idea. The independent claims recite a particular methodology for utilizing a fixed pool of transportation assets for both 
In response to Applicant’s argument, the Examiner respectfully disagrees.  First, Applicant is not claiming a particular machine because the claims only recite a generic computer structure.  A programmed computer is not a “particular machine” for the purposes of 101, e.g. see MPEP 2106.05(b).  Secondly, there is no “particular transformation” because the transformation of an “article” requires the transformation of a physical object or substance and not just data, e.g. see MPEP 2106.05(c).  Thirdly, the claims do not improve the processor, global positioning system, or the geofence.  Therefore, the Examiner’s analysis has determined that the exception is not integrated into a practical application at Step 2A Prong Two, and thus that the claims are directed to the judicial exception.   
Applicant argues (in REMARKS, pages 21-22) that IV. The present claims are patent-eligible under Step 2B.  Even if the claims are deemed to be patent-ineligible under Step 2A, Applicant submits that they are patent-eligible under Step 2B. Limitations that are indicative that a claim recites "significantly more" than simply an abstract idea, include adding a specific limitation other than what is well-understood, routine, conventional activity in the field, per MPEP 2106.05(d).  Applicant submits that when evaluating the claims as a whole, ordered combination, they recite significantly more than merely an abstract idea. While prior art systems recite providing transportation services, they do not teach determining geofences associated with the variable pick-up location and the variable drop-off location by building a circle and a polygon enclosing the variable pick-up location on a map of a geographical region, and determining that the location of the second transportation asset will not be within the geofence at the variable pick-up time.  Thus, the claims are directed to a system and method other than what is conventional in the field.  For at least any of the above reasons, the claims recite patent-eligible subject matter. Thus, Applicant respectfully requests withdrawal of the §101 rejection of claims 1-20.
	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Applicant has not shown through the claims, that the claims provide significantly more by making improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a).  Instead, Applicant appears to be adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the Examiner maintains the claims are ineligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 in this application are given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Step 1
Claims 1-10 are directed to a method (i.e., a process); Claims 11-19 are directed to a system (i.e., a machine); and Claim 20 is directed to a system (i.e., a machine).  Therefore, claims 1-20 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1, 11, and 20 recite receiving an on-demand service request, the on-demand service request including at least one of a variable pick-up time, variable pick-up location, variable drop-off location, and variable drop-off time; building, on a map of a geographical region associated with the variable pick-up location, a first geofence characterized building, on the map, a second geofence characterized by one of a second circle or a second polygon enclosing the variable drop-off location; getting a pool of transportation assets based at least in part on the map, the transportation assets including at least one of a bus, van, mini-van, car, sport utility vehicle, and truck; removing at least one transportation asset from the pool of transportation assets, the removing the at least one transportation asset including:  withdrawing a first transportation asset from the pool of transportation assets when a delay to a scheduled pick-up time for a fixed-route service of the first transportation asset will exceed a predetermined threshold, the delay arising from hypothetically using the first transportation asset to fulfill the on-demand service request, the fixed-route service including predefined pick-up and drop-off locations; ranking remaining transportation assets in the pool of transportation assets using weighted cost criteria, the weighted cost criteria including at least one of depreciation of a transportation asset, fuel cost transportation asset, driver time for the driver associate with the transportation asset, and government fees; selecting a second transportation asset from the pool of transportation assets based at least in part on the ranking; dispatching the second transportation asset to fulfill the on-demand service request; determining that the second transportation asset will be late for the variable pickup time of the on-demand service request based at least in part on location information received from the second transportation asset,  the location information including a location continuously determined by a global positioning system unit of the second transportation asset at predetermined times; selecting a third transportation asset from the pool of transportation assets based at least in part on the ranking; and dispatching the third transportation asset to the variable pick-up location to fulfill the on-demand service request.  
 	The claims as a whole recite a method of organizing human activity.  The limitations of “receiving an on-demand service request…”; ”building, on a map of a geographical region building, on the map, a second geofence characterized by one of a second circle or a second polygon enclosing the variable drop-off location”; “getting a pool of transportation assets…”; “removing at least one transportation asset from the pool of transportation assets…”; “withdrawing a first transportation asset from the pool of transportation assets when a delay to a scheduled pick-up time for a fixed-route service will exceed a predetermined threshold…”; “dispatching the second transportation asset to fulfill the on-demand service request”; “determining that the second transportation asset will be late in the first geofence for the variable pickup time…”; and “dispatching the third transportation asset to fulfill the on-demand service request”, as drafted, are process that, under their broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components in Independent claims 1 and 11. That is, other than reciting “by a processor” in claim 1 and reciting, “by the at least one processor,” in claim 11, nothing in the claim elements precludes the steps from practically being performed by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people. For example, but for the “by a processor” and “by the at least one processor” language, “receiving,” “building,” “building,” “getting,” “removing,” “withdrawing,” “dispatching,” “determining,” and “dispatching” in the context of this claim encompasses the user receiving a request for a service, reviewing a list of services, and selecting the best service provider to send to a location. The mere recitation of a generic computer (“processor” and “global positioning system” in claim 1; “at least one processor” and “global positioning system” in claim 11; and a “system” claim 20), does not take the claim out of the Method of Organizing Human Activity grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic 
Further, the limitations of “selecting, from the pool of transportation assets, a first transportation asset associated with a fixed-route service…”; “ranking the transportation assets in the pool of transportation assets using weighted cost criteria…”; “selecting a second transportation asset from the pool of transportation assets using the ranking”; and “selecting a third transportation asset from the pool of transportation assets using the ranking”, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components in Independent Claims 1, 11 and 20. For example, but for the “” by a processor” and “by the at least processor” language, “ranking” in the context of this claim encompasses the user thinking that the assets should be ranked based on weighted cost criteria; “selecting,” “selecting,” and “selecting” encompasses the user choosing a first, second and a third transportation asset.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, Independent claim 1 recites the additional elements, “a processor” and “a global positioning system” - using the processor to perform the “receiving,” “building,” “building,” “getting,” “removing,” “selecting,” “withdrawing,” “ranking,” “selecting,” “dispatching,” “determining,” “selecting,” and “dispatching” steps.  Independent claim 11 recites the additional elements, “a system,” “at least one processor,” “at least one memory,” and “instructions”- using the at least one processor to perform the “receiving,” “determining,” “getting,” “removing,” “selecting,” 

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “receiving,” “determining,” “getting,” “removing,” “selecting,” “withdrawing,” “ranking,” “selecting,” “dispatching,” “determining,” “selecting,” and “dispatching” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
           As per dependent claims 2 and 12, the recitation “deleting a fourth transportation asset…” is further directed to a method of organizing human activity as described in claims 1 and 12, respectively. For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
           As per dependent claims 3 and 13, the recitation “expunging a fifth transportation asset…” is further directed to a method of organizing human activity as described in claims 1 and 11, respectively.  For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
    	As per dependent claims 4 and 14, the recitation “taking away a sixth transportation asset…” is further directed to a method of organizing human activity as described in claims 1 and 11, respectively. For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claims 5 and 15, the recitation of “at least one a lift, ramp, and securement device” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 6 and 16, the recitation of “deleting an seventh transportation asset from the pool…” is further directed to a method of organizing human activity as described in claim 1 and 11, respectively. For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
   	As per dependent claims 7 and 17, the recitation “deleting an eighth transportation asset…” is further directed to a method of organizing human activity as described in claims 1 and 11, respectively. For the reasons described above with respect to claims 1 and 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claims 8 and 18, the limitations merely narrow the previously recited abstract limitations.  Dependent claims 8 and 18 recite the on-demand service request is received at least twenty-four hours before the variable pick-up time.  For the reasons described above with respect to claims 1 and 11, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claims 9 and 19, the recitation of “a self-driving vehicle” is another computer components recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea.  Similar to claims 1 and 11, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
           As per dependent claim 10, the recitation of “a mobile device,” “a mobile operating system,” and “at least one of Apple iOS and Google Android” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claims 1 and 11, the recitations do not provide a practical application of the abstract idea, or significantly more than the abstract idea.

Conclusion
Prior Art Discussion
Regarding the best Prior Art:
1)  Gururajan et al. (US PG Pub. 2019/0188608) discloses systems, devices, and methods for searching and booking ride-shared trips by receiving a trip booking request for a passenger, defining the passenger’s constraints including a desired pickup time or drop off time, by generating trip booking options from available ride sharing itineraries which includes a leg that satisfies the passenger constraints of the trip booking request; and by computing objective values for the trip booking options and removing at least one trip booking option based on a comparison of its objective value and temporal proximity to at least one other trip booking option;
  Wang (US PG Pub. 2017/0220966) discloses a method and system for on-demand customized services by generating matrixes of service request specific preferences and limitations preset by customers and service providers respectively to search for best matching service providers to perform the requested services with the assistance of various sets of indicators and search parameters;
3)  Luo et al. (US PG Pub. 20180315148) discloses dynamic optimized reassignment of providers at a geohash level, where transport requests received during a request matching time period are pooled at a dynamic transportation matching system in order for a dynamic assignment and/or reassignment that may reduce a metric associated with the dynamic transportation matching system; and
4)  Starns et al. (US PG Pub. 2019/0204097) discloses efficient matching of service providers and service requests across a fleet of autonomous vehicles.

However, Gururajan et al., Wang, Luo et al., and Starns et al. do not fairly disclose or teach:
removing, by the processor, at least one transportation asset from the pool of transportation assets, the removing the at least one transportation asset including:
 	withdrawing the first transportation asset from the pool of transportation assets when a delay to a scheduled pick-up time for the fixed-route service of the first transportation asset will exceed a predetermined threshold, the delay arising from hypothetically using the first transportation asset to fulfill the on-demand service request;
ranking, by the processor, remaining transportation assets in the pool of transportation assets using weighted cost criteria, the weighted cost criteria including at least one of depreciation of a transportation asset, fuel cost of the transportation asset, driver time for a driver associated with the transportation asset, and government fees;
 	selecting, by the processor, a second transportation asset from the pool of transportation assets using the ranking;

Regarding the best Foreign Prior Art:
1) Rathod (WO2016113602) discloses rea-time presenting on-demand service providers and users or customers and facilitating them via a user interface, by a dynamically presented or real-time updated map showing updated online prospective users or consumers or passengers and/or online and available and/or nearest one or more types of service providers or service providers; and enabling service provider(s) or prospective consumer(s) to manually select preferred service provider(s) or prospective consumer(s) from/via/on user interface based on  service requirement specification (e.g. for cab service - provide pick-up / drop off location, no. of passengers, type of cab, budget, schedule, no. of days, queries etc.);  and dynamically present or show real-time updated estimated or calculated approximate time and distance to arrive or reach, updated current location of particular selected or interested service provider(s) or car or car(s) driver(s) or user(s) or consumer(s) or passenger(s).

However, Rathod does not fairly disclose or teach:
removing, by the processor, at least one transportation asset from the pool of transportation assets, the removing the at least one transportation asset including:
 	withdrawing the first transportation asset from the pool of transportation assets when a delay to a scheduled pick-up time for the fixed-route service of the first transportation asset will exceed a predetermined threshold, the delay arising from hypothetically using the first transportation asset to fulfill the on-demand service request;
ranking, by the processor, remaining transportation assets in the pool of transportation assets using weighted cost criteria, the weighted cost criteria including at least one of depreciation of a transportation asset, fuel cost of the transportation asset, driver time for a driver associated with the transportation asset, and government fees;
 	selecting, by the processor, a second transportation asset from the pool of transportation assets using the ranking;



Regarding the best NPL Foreign Prior Art:
1)  Derantay, Jay, "7 Apps Public Transportation Users Need Now"; January 21, 2015, 10 pages (herein after referred to as “Derantay”), discloses seven apps commuters may use to help their commute become a cinch.  The apps include  Your City’s app, where there are several apps that access the transportation systems of multiple cities; All Subway for frequent travelers who may need to pull up transit maps of multiple cities at a moment's notice; Moovit, which relies on crowdsourced information and is outed as the Waze of public transportation; HotStop which is a one-stop-shop for transportation needs; Kindle which provides reading material for those on the move through the Kindle app; Instapaper  for those who like to peruse social networks and media sites while waiting for their ride; and Spotify which has a free service in which you can listen to any song you want or any of its radio stations. 

However, Derantay does not fairly disclose or teach:
removing, by the processor, at least one transportation asset from the pool of transportation assets, the removing the at least one transportation asset including:
 	withdrawing the first transportation asset from the pool of transportation assets when a delay to a scheduled pick-up time for the fixed-route service of the first transportation asset will exceed a predetermined threshold, the delay arising from hypothetically using the first transportation asset to fulfill the on-demand service request;
ranking, by the processor, remaining transportation assets in the pool of transportation assets using weighted cost criteria, the weighted cost criteria including at least one of depreciation of a transportation asset, fuel cost of the transportation asset, driver time for a driver associated with the transportation asset, and government fees;

selecting, by the processor, a third transportation asset from the pool of transportation assets based at least in part on the ranking  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628          

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
May 21, 2021